Per Curiam.

The respondent was charged with improper solicitation of employment to present, prosecute or settle claims in condemnation proceedings. The proof established that in 1943, he sent to persons who were not Ms clients letters concerning the fact that the Metropolitan Life Insurance Company contemplated the institution of condemnation proceedings to acquire title to a large tract of property on the east side of the borough of Manhattan, between 14th Street and 20th Street.
An official referee has found that the sending of the letters constituted misconduct and he has reported that the charges have been established. The report of the referee contains the following: “ The testimony of the respondent before me indi*11cates that during the period in which the letters are alleged to have been written he was not a well man; that he had been hospitalized on a number of occasions, and that he spent not more than eight weeks in his office from 1942 to 1945.”
The charge docs not involve moral turpitude or dishonesty. By his conduct, however, the respondent did violate the provisions of the Canons of Ethics and the rules of this court. In view of his. poor physical condition and his unblemished record during more than thirty years at the Bar and other mitigating circumstances, this court is of opinion that a censure will be sufficient punishment.
The respondent should therefore be censured.
Martin, P. J., Townley, Glennon, Dore and Callahan, JJ., concur.
Respondent censured.